UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2014 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2014 Annual Report to Shareholders Investors Cash Trust Treasury Portfolio Investment Class Contents 3 Portfolio Management Review 7 Investment Portfolio 10 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Information About Your Fund's Expenses 26 Tax Information 27 Other Information 28 Advisory Agreement Board Considerations and Fee Evaluation 33 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Objective The fund seeks to provide maximum current income consistent with stability of capital. In early 2013, the U.S. economy had begun to benefit from gradually increasing housing prices and steady, if unspectacular, employment gains. In May 2013, equity and longer-term fixed-income investors were temporarily rattled by hints from the U.S. Federal Reserve Board (the Fed) that it could begin to taper its monthly asset purchases toward the end of last year. By November, U.S. job creation had picked up considerably, and speculation that the Fed would begin to taper in January or March 2014 started to build. But by the time the Fed made its December 18, 2013 announcement that it would begin tapering in January 2014, financial markets took the news very much in stride. This was because a stream of more favorable economic data had increased overall confidence that the U.S. recovery is sustainable. At the March Federal Open Market Committee meeting, the Fed’s new chair, Janet Yellen, sought to communicate that the central bank would now be looking at a "basket" of economic indicators — rather than a goal of 6.5% U.S. unemployment — as a guideline for when it would consider raising short-term rates. Positive Contributors to Fund Performance In the current environment, we were able to maintain a yield that was comparable with other similar money funds. With short-maturity yields at record low levels, we pursued a "barbell" strategy for the fund: We continued to hold a large percentage of portfolio assets in overnight Treasury repurchase agreements for relative yield, flexibility and liquidity purposes. At the same time, we purchased six-month-to-one-year Treasury securities to take advantage of more attractive rates within that portion of the yield curve. We also participated in the government’s newest debt offering, two-year Treasury floating-rate notes, again for the purposes of boosting yield in the current record-setting low-rate environment. Negative Contributors to Fund Performance During the year ended March 31, 2014, our decision to keep a significant percentage of portfolio assets in overnight repurchase agreements cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Outlook and Positioning Within the Treasury money market, based on the shrinking federal deficit and, by extension, a reduced need for the U.S. government to issue short-term debt, the current balance of tight supply and heavy demand will most likely persist for the foreseeable future. These technical market conditions will most likely keep yields very low throughout the one-day-to-one-year money market yield curve maturity spectrum until the Fed begins to increase short-term rates. Effective June 2, 2014, the fund will begin to operate as a Treasury-only money market fund (with no overnight repurchase agreement securities). As a result, we will shift from a "barbelled" strategy to a "laddered" strategy, i.e., with a heavier weighting towards short-maturity Treasury securities for liquidity, while also utilizing Treasury floating-rate notes for added yield and interest rate protection. We continue to seek high credit quality within the fund. We also intend to seek to maintain our conservative investment strategies and standards. Portfolio Performance (as of March 31, 2014) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield Treasury Portfolio — Investment Class %* Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the portfolio's shares outstanding. * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Please call your financial advisor for the most current yield information. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The barbell strategy involves purchasing bonds with a variety of maturities, with those maturities concentrated in the short-term and longer-term portions of the yield curve. Floating-rate securities are debt instruments with floating-rate coupons that generally reset every 30 to 90 days. While floating-rate securities are senior to equity and fixed-income securities, there is no guaranteed return of principal in case of default. Floating-rate issues often have less interest-rate risk than other fixed-income investments. Floating-rate securities are most often secured assets, generally senior to a company’s secured debt, and can be transferred to debt holders, resulting in potential downside risk. The laddered strategy involves purchasing bonds with a variety of long- and short-term maturities at various points along the yield curve. Repurchase agreement (overnight repo) — an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of March 31, 2014 Principal Amount ($) Value ($) Government & Agency Obligations 73.1% U.S. Treasury Obligations U.S. Treasury Bills: 0.015%*, 4/24/2014 0.025%*, 4/24/2014 0.04%*, 4/17/2014 0.043%*, 4/24/2014 0.045%*, 4/17/2014 0.051%*, 4/24/2014 0.051%*, 7/10/2014 0.055%*, 4/10/2014 0.055%*, 7/24/2014 0.07%*, 8/21/2014 0.105%*, 6/5/2014 0.11%*, 4/24/2014 U.S. Treasury Notes: 0.095%**, 1/31/2016 0.25%, 9/15/2014 0.25%, 12/15/2014 0.5%, 8/15/2014 0.5%, 10/15/2014 1.0%, 5/15/2014 1.25%, 4/15/2014 2.125%, 11/30/2014 2.25%, 5/31/2014 2.25%, 1/31/2015 2.375%, 8/31/2014 2.375%, 9/30/2014 2.375%, 10/31/2014 2.625%, 6/30/2014 2.625%, 7/31/2014 4.25%, 8/15/2014 Total Government & Agency Obligations (Cost $2,604,448,420) Repurchase Agreements 24.8% Barclays Capital, 0.06%, dated 3/31/2014, to be repurchased at $125,000,208 on 4/1/2014 (a) BNP Paribas, 0.05%, dated 3/31/2014, to be repurchased at $120,000,167 on 4/1/2014 (b) Citigroup Global Markets, Inc., 0.05%, dated 3/31/2014, to be repurchased at $89,000,124 on 4/1/2014 (c) HSBC Securities, Inc., 0.05%, dated 3/31/2014, to be repurchased at $450,000,625 on 4/1/2014 (d) JPMorgan Securities, Inc., 0.05%, dated 3/31/2014, to be repurchased at $100,000,139 on 4/1/2014 (e) Total Repurchase Agreements (Cost $884,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,488,448,420)† Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2014. † The cost for federal income tax purposes was $3,488,448,420. (a) Collateralized by $127,939,800 U.S. Treasury Note, 2.25%, maturing on 3/31/2021 with a value of $127,500,071. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Inflation Indexed Bonds 0.625– 3.625 1/15/2027– 2/15/2044 U.S. Treasury Inflation Indexed Notes 0.125– 1.875 1/15/2015– 7/15/2022 U.S. Treasury STRIPS Zero Coupon 8/15/2039 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Inflation Indexed Note 1/15/2023 U.S. Treasury Note 11/30/2014 U.S. Treasury STRIPS Zero Coupon 11/15/2027 Total Collateral Value (d) Collateralized by $938,441,478 U.S. Treasury STRIPS, with various maturity dates of 2/15/2025–2/15/2042 with a value of $459,001,243. (e) Collateralized by $171,804,699 U.S. Treasury STRIPS, with various maturity dates of 5/15/2014–2/15/2044 with a value of $102,000,271. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Portfolio are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations (f) $
